Dillon, Ch. J.
1. tax deed : sale en masse. On the trial the plaintiff showed the' regular or government title in himself. He also showed, that defendant had a tax deed for this land, ma¿e JVfarch 2, 1865, upon a sale made July 5, 1861, for the delinquent taxes for 1857,1858, and 1859. This tax deed was void upon its face, because it embraced several distinct tracts of land, which purported to have been sold en masse for a gross sum. It was precisely such a deed as has been adjudged void on its face, by prior decisions of this court. Boardman v. Bourne, 20 Iowa, 134; Ferguson v. Heath, 21 id. 438; Williams v. Heath, 22 id. 519.
2. Evidence : record of instrument. The defendant, however, did not claim title under the tax deed of March 2, 1865, but under a tax deed made July 21, 1866, upon the said, sale of July 5, 861. To support this claim he otiered m evidence the record! of this last named deed, without showing by his own oath, or otherwise, that the original was lost, or did not belong to him, or was not within his control. The record of the deed was objected to on the ground, that it was secondary evidence, but the objection was overruled, and the plaintiff excepted. This secondary evidence (not the original, as the appellee’s attorney maintains) was received.
That this was erroneous was expressly ruled in Williams v. Heath (22 Iowa, 519). As it was upon the *322evidence thus introduced that the defendant succeeded, the judgment below must be reversed.
Whether the treasurer, having made one deed, can-subsequently upon his own motion make another reciting differently the facts concerning the mode of sale; whether verbal evidence aliunde the deed and certificate of sale can be given, showing, in opposition to the legal effect of those instruments, that each parcel was separately exposed for sale, and separately sold; whether, if such evidence is competent, that which was introduced in this cause was sufficient to establish a separate sale of the-parcel in controversy, are questions upon which, as well as upon the construction of section 790, as to the five years limitation, we deem it prudent, in view of the large interests involved, to withhold any expression of opinion, the more particularly, as some of these questions may not arise on the re-trial or not in the same shape, and as others were not very fully gone into by counsel, and respecting which the court are not at present entirely of one mind.
ft ever sed.